FILED
                                             Dec 28 2018, 9:50 am

                                                 CLERK
                                             Indiana Supreme Court
                                                Court of Appeals
                                                  and Tax Court




                IN THE

Indiana Supreme Court
   Supreme Court Case No. 18S-DI-102

          In the Matter of
         Kirmille D. Lewis,
                 Respondent.


        Decided: December 28, 2018

         Attorney Discipline Action

    Hearing Officer Lloyd H. Milliken, Jr.



            Per Curiam Opinion
             All Justices concur.
Per curiam.

   We find that Respondent, Kirmille Lewis, committed attorney
misconduct by, among other things, converting client funds, neglecting
clients’ cases, and engaging in a pattern of dishonesty. For this
misconduct, we conclude that Respondent should be disbarred.

  The matter is before the Court on the report of the hearing officer
appointed by this Court to hear evidence on the Indiana Supreme Court
Disciplinary Commission’s “Verified Disciplinary Complaint.”
Respondent’s 2009 admission to this state’s bar subjects her to this Court’s
disciplinary jurisdiction. See IND. CONST. art. 7, § 4.


Procedural Background and Facts
   The Commission filed a six-count disciplinary complaint on June 12,
2018, and we appointed a hearing officer. After unsuccessful attempts to
serve Respondent by certified mail at her business address and two other
addresses associated with Respondent, constructive service was made
upon the Clerk as Respondent’s agent pursuant to Admission and
Discipline Rule 23(23.1)(c). Respondent has not appeared or responded in
these proceedings. Accordingly, the Commission filed a “Motion for
Judgment on the Complaint,” and the hearing officer took the facts alleged
in the disciplinary complaint as true.

   No petition for review of the hearing officer’s report has been filed.
When neither party challenges the findings of the hearing officer, “we
accept and adopt those findings but reserve final judgment as to
misconduct and sanction.” Matter of Levy, 726 N.E.2d 1257, 1258 (Ind.
2000).

   Count 1. Respondent represented “Client 1” in bankruptcy
proceedings. Client 1’s case eventually was dismissed due to failure to
make plan payments. Respondent had withdrawn the necessary funds
from Client 1’s account, but rather than forwarding those funds to the
bankruptcy trustee, Respondent instead used the funds for her own
personal benefit or for the benefit of other clients. Respondent failed to



Indiana Supreme Court | Case No. 18S-DI-102 | December 28, 2018      Page 2 of 6
provide a court-ordered accounting. Respondent issued a personal check
to the court to cover the funds she had converted from Client 1, but that
check was rejected for insufficient funds. When Respondent failed to
appear for a subsequent hearing, the U.S. Marshal’s office seized
Respondent and brought her to court. Respondent provided conflicting
statements to the court regarding the whereabouts of Client 1’s funds and
falsely told the court that she could not reach Client 1 and that Client 1
had failed to provide her with the trustee payments.

   Count 2. Respondent represented “Client 2” in bankruptcy
proceedings. Client 2’s home had been sold at a tax sale for non-payment
of real estate taxes. The bankruptcy was filed during the redemption
period and the plan required Client 2 to make payments to the trustee to
cover the cost of real estate taxes. Respondent inaccurately told Client 2
that she did not need to begin making those payments until ordered to do
so by the court, which resulted in Client 2’s plan payments being in
default from the outset of the case. Respondent also failed to prepare a
new wage assignment after Client 2 notified her that Client 2 had changed
jobs. Client 2’s case soon was pending dismissal due to the default on plan
payments. Respondent filed a motion to modify the plan but failed to
appear at a hearing scheduled on the motion. The court rescheduled the
hearing, but Respondent then withdrew the modification motion and the
bankruptcy case was dismissed. Respondent later falsely told Client 2 the
case was still pending and demanded an additional attorney fee. By the
time Client 2 learned of the dismissal, the redemption period had expired
and Client 2 no longer could save her house through the bankruptcy plan.

   Count 3. Respondent was hired by “Client 3” to prepare a bankruptcy
case. Client 3 paid Respondent $3,000 and provided the financial
information necessary to file the case. Respondent took no action on
behalf of Client 3. Thereafter, Client 3 sought to contact Respondent for
updates on the status of her case but was unable to reach Respondent.
Client 3 learned that Respondent was no longer using her listed business
address. Client 3 then sought a refund of her fee but was unable to locate
Respondent. Client 3 has filed a small claims action against Respondent
seeking to recover the unearned fee.



Indiana Supreme Court | Case No. 18S-DI-102 | December 28, 2018    Page 3 of 6
    Count 4. In her October 2017 attorney registration, Respondent falsely
certified to the Clerk that she maintained an IOLTA account at “Bank”
and listed a fictitious account. One month later, in November 2017,
Respondent falsely informed the bankruptcy court that she had an IOLTA
account into which she deposited client funds.

    Count 5. Respondent failed to respond to requests for information by
the Commission during its investigations of grievances filed against
Respondent.1

    Count 6. Respondent was hired by “Client 6” to represent him in a
bankruptcy case. Client 6 paid Respondent $325 up front and later paid
additional funds at Respondent’s request. Thereafter, Client 6 had
difficulty contacting Respondent, and Respondent failed to appear at
several scheduled appointments. On December 14, 2017, Respondent
texted Client 6 and falsely stated his bankruptcy petition had been filed.
After several other failed communications, Respondent provided Client 6
with a bankruptcy petition that misspelled Client 6’s name and included
other incorrect information. Client 6 then attempted to fire Respondent
but was unable to contact her.

   Respondent has been under an order of emergency interim suspension
in this matter since March 22, 2018. Matter of Lewis, 93 N.E.3d 743 (Ind.
2018). Respondent also currently is suspended in two other cases for
failing to cooperate with the Commission’s investigations and is
administratively suspended for noncompliance with continuing legal
education requirements.




1Unlike the other counts alleged in the disciplinary complaint, Count 5 did not include
citation to any rule allegedly violated by the charged conduct, and the hearing officer’s entry
of judgment on the complaint likewise does not include any finding of a rule violation in
connection with Count 5. We note that noncooperation with an investigation by the
Commission is encompassed within Professional Conduct Rule 8.1(b), which in relevant part
proscribes “knowingly fail[ing] to respond to a lawful demand for information from an
admissions or disciplinary authority . . . .” Nonetheless, we find no rule violation with respect
to Count 5 because none was charged.



Indiana Supreme Court | Case No. 18S-DI-102 | December 28, 2018                        Page 4 of 6
Discussion
  We concur in the hearing officer’s findings of fact and conclude that
Respondent violated these Indiana Professional Conduct Rules
prohibiting the following misconduct:

       1.1: Failing to provide competent representation.

       1.3: Failing to act with reasonable diligence and promptness.

       1.4(a)(3): Failing to keep a client reasonably informed about the
       status of a matter.

       1.4(a)(4): Failing to comply promptly with a client’s reasonable
       requests for information.

       1.5(a): Making an agreement for, charging, or collecting an
       unreasonable fee.

       1.16(d): Failing to refund an unearned fee upon termination of
       representation.

       3.3(a)(1): Knowingly making a false statement of fact to a tribunal.

       3.4(c): Knowingly disobeying a court order.

       8.4(b): Committing a criminal act (conversion) that reflects
       adversely on the lawyer’s honesty, trustworthiness, or fitness as a
       lawyer.

       8.4(c): Engaging in conduct involving dishonesty, fraud, deceit, or
       misrepresentation.

       8.4(d): Engaging in conduct prejudicial to the administration of
       justice.

We additionally conclude that Respondent violated her obligation under
Admission and Discipline Rule 2 by submitting a false IOLTA certification
to the Clerk. We turn now to the question of an appropriate sanction.

  “In exercising our disciplinary authority, we have an obligation to
protect the public and the profession from the tactics of unscrupulous



Indiana Supreme Court | Case No. 18S-DI-102 | December 28, 2018        Page 5 of 6
lawyers.” Matter of Johnson, 53 N.E.3d 1177, 1180 (Ind. 2016). Respondent
stole clients’ funds, neglected clients’ cases, and disregarded court orders,
all serious transgressions. See Matter of Pierce, 80 N.E.3d 888, 890 (Ind.
2017). Respondent’s misconduct also involved pervasive dishonesty
toward clients and the bankruptcy court, and Respondent falsified her
attorney registration with the Clerk of this Court. Further, Respondent has
evaded numerous attempts by clients to contact her, and she has failed to
accept service or participate in these disciplinary proceedings. The
seriousness and scope of Respondent’s misconduct, and her failure to
participate in these proceedings, persuade us that Respondent should be
disbarred.


Conclusion
  Respondent already is under orders of administrative, noncooperation,
and interim suspension. For Respondent’s professional misconduct, the
Court disbars Respondent from the practice of law in this state, effective
immediately. Respondent shall fulfill all the duties of a disbarred attorney
under Admission and Discipline Rule 23(26). The costs of this proceeding
are assessed against Respondent, and the hearing officer appointed in this
case is discharged.


All Justices concur.



NO APPEARANCE FOR THE RESPONDENT



ATTORNEYS FOR INDIANA SUPREME COURT
DISCIPLINARY COMMISS ION
G. Michael Witte, Executive Director
Seth T. Pruden, Staff Attorney




Indiana Supreme Court | Case No. 18S-DI-102 | December 28, 2018     Page 6 of 6